Title: To Benjamin Franklin from Francis Dana, 9 October 1780
From: Dana, Francis M.
To: Franklin, Benjamin


Sir
Antwerp Octr. 9th. 1780
The five enclosed bills were this day deliver’d me under cover— they are the property of Mr: Jona: L. Austin. I shall commit them to the care of Mr: Saml: Bradford who goes on for Nantes (by the way of Paris) where he will meet with Mr. Austin. I have requested him to present the Bills for acceptance.
Mr Adams is at Amsterdam where I am about going tomorrow.— We have nothing new. Your letter to him has been received. I am dear Sir with much respect and esteem your most obedient and most humble Servant
F M Dana
His Excellency Benjamin Franklin
 
Addressed: His Excellency / Benjamin Franklin / Passy.
Notations in different hands: Francis Dana. Antwerp Oct 9 1780 / Recd 14th Do. Presented 14 Oct. 1780.
